DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  Claims 22-43 are presented for examination.

Allowable Subject Matter
2.    Claims 22-43, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Cohen (US 20100017722) discloses an augmented reality (AR) system (see fig. 1A) comprising: storing available AR objects virtual pet or virtual objects 150; a sensor 111 acquires additional data about mobile device 110 or real-world object 120 for use in interacting with the mixed reality. Additional sensor 111 provides information that can be used by software to further identify attributes associated with real-world object 120 through the location or the orientation of mobile device 110. See par. 29 and 51. Cohen further discloses providing a Real-world object that is co-existent with a virtual object within a virtual world where the virtual representation of real-world object can be commanded or controlled. Consider, for example, a virtual game where a real world fire hydrant corresponds to a virtual fire hydrant in the virtual game world. Although a real player cannot operate the real fire hydrant, the player could capture image data of the real fire hydrant and then command or control the corresponding virtual fire hydrant as part of the game, hence creating an overlay image. The act of combining the virtual interface with the image data from the real-world essentially forms a mixed reality representation of the stereo. See par. 32-33, 47 and 51 in light of par. 27); and Display 113 includes a GUI that can display image data or user interfaces. In some embodiments, display 113 renders the real-world object along with virtual objects that are objects in the mixed reality. See par. 25.
Bathiche et al. (US 20090167787) discloses an augmented reality (AR) system with various techniques to personalize real-world experiences by overlaying or interspersing virtual capabilities (and data) with real world situations. The system can filter, rank, modify or ignore virtual-world information based upon a particular real-world class, user identity or context, so as to enhance a user experience by augmenting real-world experiences with virtual world data. See paragraphs 5-7 and abstract. For example, the AR system can render the consolidated information to a user based upon a personalized preference, including contextual factors such as activity context, user context, environment context, etc. See paragraphs 23-24. In determining contextual factors, self-improvement gaming options can be provided where a personal coach can be inserted into a game or other tool such as a training aid. Context sensitive features can be provided that are generated to overlay or promote a given situation. Other augmented features in a gaming scenario can include a `spectator mode` such as overlaying a real-life arena onto a particular game or conversely logging into an area or venue and employing the dynamics of the arena for a game. Contextual factors can relate to location, date/time, engaged activity . . . etc. See paragraphs 31-32 and 36.
Dougherty et al. (US 20100257252) discloses techniques for capturing and analyzing information gathered by a mobile device equipped with one or more sensors. Recognition and tracking software and localization techniques may be used to extrapolate pertinent information about the surrounding environment and transmit the information to a service that can analyze the transmitted information. For example, when a user views a particular object or landmark on a device with image capture capability, the device may be provided with information through a wireless connection via a database that may provide the user with rich metadata regarding the objects in view. Information may be presented through rendering means such as a web browser, rendered as a 2D overlay on top of the live image, and rendered in augmented reality. The device may include a gaming device, or any other device capable of implementing an augmented reality system and performing at least one other function. See paragraphs 6-7 and 25-31.
The systems of Cohen, Bathiche and Dougherty, although useful for providing an enriched experience for users based on context, the users of these systems still must interact with a dedicated augmented reality system. Cohen, Bathiche and Dougherty fail to consider that objects within an environment or scene can interfere with each other, and that interference among elements can occur based on properties or attributes of the elements, hence affecting the augmented reality experience.
In contrast, Applicant's claimed invention provides a technique for utilizing an interference-based augmented reality platform, which includes an object recognition engine, that is capable to determine a context related a digital representation of a scene and to recognize one or more elements of the scene as one or more target objects, so as to improve the user's experience, even when interference exists among elements of the digital representation of said scene. For example, augmented reality (AR) system is configured to determine a relevant augmented reality context from environment data representing a real-world environment local to an AR-capable device and instruct the device to interact with other AR-capable devices, AR objects, real-world objects participating in an augmented reality, or other objects considered to be pertinent to the germane augmented reality, such as an AR gaming system. 
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, the AR game system comprises a processor and a memory storing available AR objects, and is able to  execute operations to: obtain first player data from a first AR capable device, the first player data comprising player attributes and a player context; obtain presence information of at least one AR object from the available AR objects, wherein the presence information is related to the environment data, including the location, and the available AR objects relevant to the player context; determine a degree of presence of the at least one AR object based the first player data, the environment data, and the presence information; and cause the AR capable device to render the at least one AR object according to the degree of presence. 
Additionally, the features of the explicitly claimed limitations of claim 22 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 22-43. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/14/2022